DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 18 is drawn to a program, per se, therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a program itself is non-statutory because it is not:
A process occurring as a result of executing the program, or A machine
programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
Examiner suggests amending claim to recite, "A non-transitory medium storing a
program for causing a computer to execute a process ..." to exclude non- statutory mediums such as signals (see, Interim Examination Instructions for Evaluating 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Nogami et al. (JP2008123431 A) (from IDS filed 02/02/2021).
Regarding claim 1:  Nogami et al. discloses drive control device (control unit, 5, [0016, 0025]) comprising a drive control unit (5) that causes a drive unit (vibration motor, 10) that drives a tactile presentation device by a drive signal based on a tactile signal to execute a pre-drive (starting the vibration motor before the time when the human body comes into contact with the virtual object, [0033], which is to drive the 
Regarding claim 2:  Nogami et al. discloses the drive control unit starts the pre-drive at a timing (t0) corresponding to a responsiveness of the tactile presentation device [0037] (Fig. 2).
Regarding claim 3:  Nogami et al. discloses the drive control unit starts the pre-drive at a timing corresponding to a rise height of the tactile signal (rise signal starts at to; Fig. 2).
Regarding claim 4:  Nogami et al. discloses the tactile signal is accompanied by timing-related information (from before the human body comes into contact (t0) to the time when the human body comes into contact (t1) with the virtual object), which is information regarding a timing of the pre-drive, by encoding, and the drive control unit causes the drive unit to execute the pre-drive on a basis of the timing-related information [0032-0038].
Regarding claim 5:  Nogami et al. discloses the timing-related information includes information indicating the rise timing of the tactile signal (to-t1) (Fig. 2).
Regarding claim 6:  Nogami et al. discloses the timing-related information includes information indicating a rise height of the tactile signal (Fig. 2; from t0 to t1 to t1’).
Regarding claim 7:  Nogami discloses the drive control unit executes the pre-drive with a drive signal strength corresponding to a rise height of the tactile signal (signal rise/jump from I1 to I2; Fig. 2).

Regarding claim 9:  Nogami discloses the drive control unit executes the pre-drive with a drive signal strength corresponding to a lowest value of the perception threshold value (first intensity is at the lowest value) [0044, 0047].
Regarding claim 10:  Nogami discloses the drive control unit determines a start timing of the pre-drive in units of frames of the tactile signal (t0-t1) (Fig. 2).
Regarding claim 11:  Nogami discloses the drive control unit determines a start timing of the pre-drive in units of samples of the tactile signal (the pre-drive units are each of the unit placed at different location of the human body (Fig. 10); thus, those are different samples of the tactile signal).
Regarding claim 12:  Nogami discloses the drive control unit sets a start timing of the pre-drive or a drive signal strength on a basis of an operation [0032-0038].
Regarding claim 14:  Nogami discloses the drive unit drives a plurality of the tactile presentation devices (10), and the drive control unit (5) performs the pre-drive so that a tactile presentation timing is synchronized among the plurality of tactile presentation devices (Fig. 10) (the control units are each of the unit placed at different location of the human body, see Fig. 10; thus, when the human body part comes close to one of the unit, it perform a pre-drive; as the human body part moves in synchronize order, the presentation signal is synchronized).
Regarding claim 15:  Nogami discloses the drive unit drives a plurality of the tactile presentation devices (10), each of which performing tactile presentation to a 
Regarding claim 16:  Nogami discloses the drive unit drives a plurality of the tactile presentation devices (10), and the drive control unit executes the pre-drive for each tactile presentation device with a drive signal strength (intensity) corresponding to a tactile presentation site of the tactile presentation device in a human body [0033-0038, 0053, 0054].
	Regarding claims 17 and 18:  See claim 1 above.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Norieda (WO 2014/034550) disclose a tactile-force feedback presentation apparatus of information terminal.
-Wakuda (US 2021/0173488) disclose an input device, control method, and non-transitory recording medium.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        2/11/22